Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT

MARKET-BASED VESTING

(CEO)

PAYCOM SOFTWARE, INC.

2014 LONG-TERM INCENTIVE PLAN

1.    Grant of Award. Pursuant to the Paycom Software, Inc. 2014 Long-Term
Incentive Plan (the “Plan”) for Employees, Contractors, and Outside Directors of
Paycom Software, Inc., a Delaware corporation (the “Company”), the Company
grants to

            Chad Richison            

(the “Participant”)

an Award of Restricted Stock in accordance with Section 6.4 of the Plan. The
number of shares of Common Stock awarded under this Restricted Stock Award
Agreement (this “Agreement”) is                                 
(                ) shares (the “Awarded Shares”). The “Date of Grant” of this
Award is [            ], 20[    ].

2.    Subject to Plan; Definitions.

a.    This Agreement is subject to the terms and conditions of the Plan, and the
terms of the Plan shall control to the extent not otherwise inconsistent with
the provisions of this Agreement. To the extent the terms of the Plan are
inconsistent with the provisions of the Agreement, this Agreement shall control.
This Agreement is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee and communicated to the Participant in writing.

b.    The capitalized terms used herein that are defined in the Plan shall have
the same meanings assigned to them in the Plan; provided, that the following
terms shall have the meanings set forth below:

i.    “Appraised Value” means the value ascribed to a share of the subject
Equity Securities as set forth in the most recent written appraisal previously
issued by an independent Person selected by the audit committee of the Company
nationally recognized as having experience in providing investment banking or
similar appraisal or valuation services and with expertise generally in the
valuation of securities; provided, that it being understood that neither the
Board nor the audit committee shall have any obligation to obtain any such
appraisal more than once per calendar year.

ii.    “Cause” shall have the meaning set forth in that certain Amended and
Restated Executive Employment Agreement, dated October 28, 2019, by and between
the Participant and the Company.

iii.    “Equity Securities” means, as applicable, (a) any capital stock or other
share capital, (b) any securities (other than debt securities) directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests or other share capital or containing any profit participation
features, (c) any rights or options directly or indirectly to subscribe for or
to purchase any capital stock, other share capital or securities containing any
profit participation features or to subscribe for or to purchase any securities
(other than



--------------------------------------------------------------------------------

debt securities) directly or indirectly convertible into or exchangeable for any
capital stock, other share capital or securities (other than debt securities)
containing any profit participation features, (d) any share appreciation rights,
phantom share rights or other similar rights, or (e) any Equity Securities as
defined in clauses (a) through (d) above issued or issuable with respect to the
securities referred to in clauses (a) through (d) above in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization.

iv.    “Equity Securities Value Per Share” means, for any class or series of
Equity Securities of the Company, for any date, the price determined by the
first of the following clauses that applies: (a) if such Equity Securities are
then listed or quoted on a Trading Market, the arithmetic average of the VWAP of
a share of such Equity Securities on each of the twenty (20) consecutive Trading
Days immediately preceding such date; (b) if the Equity Securities are not then
listed or quoted for trading on a Trading Market and if prices for such Equity
Securities are then reported on the OTC Bulletin Board (or a similar
organization or agency succeeding to its functions of reporting prices), the
arithmetic average of the closing bid price per share of such Equity Securities
so reported on each of the twenty (20) consecutive Trading Days immediately
preceding such date; or (c) in all other cases, the Appraised Value of a share
of such Equity Securities.

 

  v.

“First TEV Threshold” means $[            ] billion.

 

  vi.

“Paycom” means the Company and its Subsidiaries collectively.

 

  vii.

“Second TEV Threshold” means $[            ] billion.

viii.    “Total Enterprise Value” means the sum of: (i) the product of (A) the
Equity Securities Value Per Share of a share of Common Stock not subject to
vesting or other restrictions multiplied by (B) the number of outstanding shares
of Common Stock, less (y) the number of outstanding shares of Restricted Stock
or Other Awards of shares of Common Stock without vesting restrictions, in each
case, issued after the date of this Agreement (including outstanding shares of
Common Stock resulting from the vesting of such Restricted Stock), and less
(z) the number of shares of Common Stock issued by the Company after the date of
this Agreement in connection with any merger, consolidation, share exchange or
other transaction in which, in each case, the Company acquires voting securities
of another Person or all or any portion of another Person’s assets; (ii) for
each other class or series of Equity Securities of the Company, if any, the
product of (A) Equity Securities Value Per Share for such class or series of
such Equity Securities of the Company multiplied by (B) the number of shares of
such class or series of such Equity Securities of the Company, less (y) the
number of shares of such class or series of such Equity Securities issued under
the Plan (or otherwise issued for compensatory purposes) after the date of this
Agreement, and less (z) the number of shares of such class or series of such
Equity Securities issued by the Company after the date of this Agreement in
connection with any merger, consolidation, share exchange or other transaction
in which, in each case, the Company acquires the voting securities of another
Person or all or any portion of another Person’s assets; and (iii) the principal
amount of all outstanding funded indebtedness of the Company as of the last day
of the month immediately preceding the date of calculation less the aggregate
amount of cash and cash equivalents of the Company (exclusive of funds held on
behalf of clients) as of the last day of the month immediately preceding the
date of calculation.

 

- 2 -



--------------------------------------------------------------------------------

ix.    “Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday,
other than any day on which securities are not traded on the applicable Trading
Market or in the applicable securities market.

x.    “Trading Market” means the primary securities exchange on which the Common
Stock is listed or quoted for trading on the date in question.

xi.    “VWAP” means the daily volume weighted average price of a share of the
Common Stock for such date on the Trading Market on which the Common Stock is
then listed or quoted for trading as reported by Bloomberg L.P. (or successor
thereto) using its “Volume at Price” function (based on a Trading Day from 9:30
a.m. (New York City time) to 4:00 p.m. (New York City time)).

3.    Vesting. Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall vest as set forth below. Any Awarded Shares that become vested in
accordance with this Section 3 shall be referred to as “Vested Shares” and any
Awarded Shares that, at the particular time of determination, have not become
vested in accordance with this Section 3 shall be referred to as “Non-Vested
Shares.”

a.     Fifty percent (50%) of the Awarded Shares shall vest on the first date,
if any, that the Total Enterprise Value equals or exceeds the First TEV
Threshold, provided that (i) the Participant is employed by or providing
services to the Company or a Subsidiary on that date and (ii) such date occurs
on or before the sixth (6th) anniversary of the Date of Grant; and

b.    Fifty percent (50%) of the Awarded Shares shall vest on the first date, if
any, that the Total Enterprise Value equals or exceeds the Second TEV Threshold,
provided that (i) the Participant is employed by or providing services to the
Company or a Subsidiary on that date and (ii) such date occurs on or before the
sixth (6th) anniversary of the Date of Grant.

Notwithstanding the foregoing, all Awarded Shares not previously vested shall
immediately become vested in full upon a Termination of Service as a result of
the Participant’s death or Total and Permanent Disability. In addition, in the
event that (i) a Change in Control occurs, and (ii) this Agreement is not
assumed by the surviving corporation or its parent, or the surviving corporation
or its parent does not substitute its own restricted shares, then immediately
prior to the effective date of such Change in Control, all Awarded Shares not
previously vested shall thereupon immediately become fully vested.

Notwithstanding anything herein to the contrary, in the event of the
Participant’s Termination of Service by the Company without Cause, the
Non-Vested Shares shall remain outstanding for a period of one (1) year
following such Termination of Service (but no later than the sixth (6th)
anniversary of the Date of Grant) and shall remain eligible for vesting in
accordance with this Section 3; provided, that any Non-Vested Shares that do not
become Vested Shares within the one (1) year period immediately following such
Termination of Service shall be immediately forfeited and shall cease to be
outstanding.

4.    Forfeiture of Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited and shall cease to be outstanding
on the earlier of (i) the sixth (6th) anniversary of the Date of Grant, or
(ii) the date of the Participant’s Termination of Service. Upon forfeiture, all
of the Participant’s rights with respect to the forfeited Awarded Shares shall
cease and terminate, without any further obligations on the part of the Company.

 

- 3 -



--------------------------------------------------------------------------------

5.    Restrictions on Awarded Shares. The Participant shall not be permitted to
sell, transfer, pledge, hypothecate, margin, assign or otherwise encumber any of
the Non-Vested Shares until such shares become Vested Shares in accordance with
Section 3. The Committee may in its sole discretion, remove any or all of such
restrictions (or any other restrictions contained herein) on any Awarded Shares
whenever it may determine that, by reason of changes in applicable law or
changes in circumstances after the date of this Agreement, such action is
appropriate.

6.    Legend. The following legend shall be placed on all certificates issued
representing Awarded Shares:

On the face of the certificate:

“TRANSFER OF THIS STOCK IS RESTRICTED IN ACCORDANCE WITH CONDITIONS PRINTED ON
THE REVERSE OF THIS CERTIFICATE.”

On the reverse:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN PAYCOM SOFTWARE, INC. 2014
LONG-TERM INCENTIVE PLAN AND THAT CERTAIN RESTRICTED STOCK AWARD AGREEMENT, BY
AND BETWEEN THE COMPANY AND THE PARTICIPANT, DATED AS OF              20    ,
COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY IN OKLAHOMA
CITY, OKLAHOMA. NO TRANSFER OR PLEDGE OF THE SHARES EVIDENCED HEREBY MAY BE MADE
EXCEPT IN ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS OF SAID PLAN. BY
ACCEPTANCE OF THIS CERTIFICATE, ANY HOLDER, TRANSFEREE OR PLEDGEE HEREOF AGREES
TO BE BOUND BY ALL OF THE PROVISIONS OF SAID PLAN.”

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

“SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE
HOLDER FOR INVESTMENT AND NOT FOR RESALE, TRANSFER OR DISTRIBUTION, HAVE BEEN
ISSUED PURSUANT TO EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF APPLICABLE
STATE AND FEDERAL SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED OTHER THAN PURSUANT TO EFFECTIVE REGISTRATION UNDER SUCH LAWS, OR IN
TRANSACTIONS OTHERWISE IN COMPLIANCE WITH SUCH LAWS, AND UPON EVIDENCE
SATISFACTORY TO THE COMPANY OF COMPLIANCE WITH SUCH LAWS, AS TO WHICH THE
COMPANY MAY RELY UPON AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY.”

 

- 4 -



--------------------------------------------------------------------------------

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

7.    Delivery of Certificates; Registration of Shares. The Company shall
deliver certificates for Awarded Shares to the Participant or shall register
such Awarded Shares in the Participant’s name, free of restriction under this
Agreement, promptly after, and only after, such Awarded Shares have become
Vested Shares in accordance with Section 3. In connection with any issuance of a
certificate for Restricted Stock, the Participant shall endorse such certificate
in blank or execute a stock power in a form satisfactory to the Company in blank
and deliver such certificate and executed stock power to the Company.

8.    Rights of a Stockholder. Except as provided in Section 4 and Section 5
above, the Participant shall have, with respect to his Awarded Shares, all of
the rights of a stockholder of the Company, including the right to vote the
shares, and the right to receive any dividends thereon, subject to the
provisions of this Section 8. Any stock dividends paid with respect to Awarded
Shares shall at all times be treated as Awarded Shares and shall be subject to
all restrictions placed on such Awarded Shares; any such stock dividends paid
with respect to such Awarded Shares shall vest as the related Awarded Shares
become vested. Any cash dividends paid with respect to Non-Vested Shares shall
at all times be subject to the provisions of this Agreement (including the
vesting and forfeiture provisions set forth above); any such cash dividends paid
with respect to such Non-Vested Shares shall vest as such shares become Vested
Shares, and shall be paid to the Participant on the date the Non-Vested Shares
to which such cash dividends relate become Vested Shares.

9.    Voting. The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement; provided that this Section 9 shall not create any voting right where
the holders of such Awarded Shares otherwise have no such right.

10.    Adjustment to Number of Awarded Shares. The number of Awarded Shares
shall be subject to adjustment in accordance with Articles 11-13 of the Plan.

11.    Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

12.    Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he or she will not acquire any
Awarded Shares, and that the Company will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any such determination by the
Company shall be final, binding, and conclusive. The rights and obligations of
the Company and the rights and obligations of the Participant are subject to all
applicable laws.

13.    Investment Representation. Unless the Awarded Shares are issued in a
transaction registered under applicable federal and state securities laws, by
his or her execution hereof, the Participant represents and warrants to the
Company that all Common Stock which may be purchased and or received hereunder
will be acquired by the Participant for investment purposes for his or her own
account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common

 

- 5 -



--------------------------------------------------------------------------------

Stock is issued to him or her in a transaction registered under the applicable
federal and state securities laws, all certificates issued with respect to the
Common Stock shall bear an appropriate restrictive investment legend and shall
be held indefinitely, unless they are subsequently registered under the
applicable federal and state securities laws or the Participant obtains an
opinion of counsel, in form and substance satisfactory to the Company and its
counsel, that such registration is not required.

14.    Participant’s Acknowledgments. The Participant acknowledges that a copy
of the Plan has been made available for his review by the Company, and
represents that he is familiar with the terms and provisions thereof, and hereby
accepts this Award subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

15.    Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state).

16.    No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, or Outside Director at any time.

17.    Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

18.    Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against Paycom,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

19.    Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

20.    Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No Person shall be permitted to
acquire any Awarded Shares without first executing and delivering an agreement
in the form satisfactory to the Company making such Person or entity subject to
the restrictions on transfer contained herein.

 

- 6 -



--------------------------------------------------------------------------------

21.    Modification. No change or modification of this Agreement shall be valid
or binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.

22.    Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

23.    Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

24.    Notice. Any notice required or permitted to be delivered hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); or (c) on
the third (3rd) day after the date mailed, by certified or registered mail (in
each case, return receipt requested, postage pre-paid). Notices must be sent to
the respective parties at the following addresses (or at such other addresses as
they have theretofore specified by written notice delivered in accordance
herewith:

Notice to the Company shall be addressed and delivered as follows:

Paycom Software, Inc.

7501 W. Memorial Rd.

Oklahoma City, OK 73142

Attn: Chief Financial Officer

Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

25.    Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election. By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 25, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Award. The Participant receiving shares of Common Stock issued under the
Plan shall pay to the Company, in accordance with the provisions of this
Section 25, the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to this Award.
Such payment must be made prior to the delivery of any certificate representing
shares of Common Stock, as follows: (i) if the Participant is a Reporting
Participant and/or is subject to the Company’s “Insider Trading Policy” at the
time of vesting of Awarded Shares, then the tax withholding obligation must be
satisfied by the Company’s withholding of a number of shares to be delivered
upon the vesting of such Awarded Shares, which shares so withheld have an
aggregate Fair Market Value that equals (but does not exceed) the required tax
withholding payment (the “Net Settlement of Shares”), provided that, the
Committee (excluding the Participant if the Participant is a member of the
Committee) may, in its

 

- 7 -



--------------------------------------------------------------------------------

sole discretion, instead require the satisfaction of the tax withholding
obligation in accordance with (ii)(A), (ii)(B) or (ii)(D) below; or (ii) if the
Participant is neither a Reporting Participant nor subject to the Company’s
“Insider Trading Policy” at the time of vesting of Awarded Shares, then such
payment may be made (A) by the delivery of cash to the Company in an amount that
equals or exceeds (to avoid the issuance of fractional shares) the required tax
withholding obligations of the Company; (B) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the Participant to
the Company of shares of Common Stock, other than Restricted Stock or Common
Stock that the Participant has acquired from the Company within six (6) months
prior thereto, which shares so delivered have an aggregate Fair Market Value
that equals or exceeds (to avoid the issuance of fractional shares) the required
tax withholding payment; (C) if the Company, in its sole discretion, so consents
in writing, by the Net Settlement of Shares; or (D) any combination of (A), (B),
or (C). The Company may, in its sole discretion, withhold any such taxes from
any other cash remuneration otherwise paid by the Company to the Participant.

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank.

Signature Page Follows]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

COMPANY:

 

Paycom Software, Inc.

By:  

 

Name:  

 

Title:  

 

PARTICIPANT:

 

Signature

Name:  

 

Address:  

 

 

 